Citation Nr: 1418225	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from January 1980 to March 1980, from July 1984 to November 1993, and from August 1997 to April 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In December 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDING OF FACT

Diabetes mellitus had onset in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  As the Board is granting the claim, VCAA compliance need not be addressed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  

This may be accomplished by affirmatively showing inception or aggravation during service.  38  C.F.R. § 3.303(a). 




The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) does not apply.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, at 74. 




Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377. 

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604  (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records do not show any complaint or findings of diabetes mellitus. 

After service, results from laboratory testing in June 1999 indicate likely diabetes mellitus, which was confirmed by further testing in March 2000, at which time the Veteran had denied polyuria, polyphagia, polydipsia, or weight loss. 

In July 2005 the Veteran reported numbness and tingling in his feet that initially began in 1996, prior to the diagnosis of diabetes. 







In August 2005, records of the Social Security Administration show that the Veteran had noticed numbness and tingling in the feet beginning in 1996.  

In April 2010, the Veteran testified that he had symptoms of diabetes mellitus while serving on active duty.

In January 2011 on VA examination, the VA physician expressed the opinion that it is as at least as likely as not that the  current diabetes mellitus had its onset during a period of the Veteran's military service.  The rationale was that the onset of the Veteran's diabetes mellitus probably predated its initial diagnosis, which was 13 months after separation from service, because (i) the Veteran gave a history of diabetic symptoms (e.g., frequent urination) during service and (ii) the onset of diabetes mellitus is irregular and gradual.  Thus, while it is impossible to ascertain the exact date of onset, it was at least as likely as not that diabetes mellitus had onset more than one month prior to its initial diagnosis.

Analysis

Service connection may be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that a disability was incurred in service.  38 C.F.R. § 3.303(d).

The record is absent any evidence against the Veteran's credible history of symptoms of diabetes mellitus in and since service or the January 2011 VA examiner's opinion that diabetes mellitus was incurred during the Veteran's active military service.  






Although diabetes was not actually shown in the contemporaneous service treatment records, the medical evidence shows that diabetes mellitus probably predated its initial diagnosis, because (i) the Veteran gave a history of diabetic symptoms (e.g., frequent urination) during service and (ii) the onset of diabetes mellitus is irregular and gradual, making it as least as likely as not that diabetes mellitus had onset prior to its initial diagnosis in June 1999 and as at least as likely as not during a period of active duty, which is factually and legally sufficient to establish service connection under 38 C.F.R. § 3.303(d). 


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


